DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  “a input processing delay” should be “an input processing delay”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. [US20160072716], hereinafter Chow, in view of WONG [US20220062763].
Regarding claim 1, Chow discloses a computer-implemented method (Fig. 1) comprising: 
receiving, from a client device and by a streaming system, a selection of a game to be played via the streaming system; determining a portion of the game associated with a player associated with the client device ([0071], “A policy to implement different bitrates for different apps may include a list of bitrates per app or app categories, where an app category may be any grouping of apps, such as by functionality (e.g., video, social, email, gaming, navigation, etc.), by vendor or by some other category (e.g., work vs personal)”); 
determining network connection parameters based at least in part on the portion of the game ([0072], “An app-based policy also may be based on how or when an app runs, such as allowing higher bitrates when the app is visible to the user (e.g., running in the foreground as opposed to the background), or enforcing lower bitrates for low priority apps when a higher priority app is running”); 
determining a current streaming quality of a network connection of the client device ([0084], “ThrottlingHandler 333 may consult with BitrateManager 340 at step 415 to determine the appropriate bitrate limit to apply, such as based on policies associated with the app, the network type, or the type of data being requested”); 
determining the current streaming quality does not meet the network connection parameters; and based on the determination that the current streaming quality does not meet the network connection parameters, causing at least a portion of a gameplay of the game to be slowed based at least in part on the current streaming quality and the network connection parameters ([0017], “the bitrate control determines how quickly data is being delivered to the app requesting it. For example, this may apply to “adaptive bit rate streams,” where the app has a choice of multiple sizes of an item to request (e.g., the same video at multiple resolutions) and slowing down the pace will cause the app to choose the smaller sized version (thus using less bandwidth)”, [0073], “The rate limits being managed by BitrateManager is not limited to being just at the bit level and may also include limits on the rate of traffic in other increments or units, such as by requests, packets (e.g. TCP segments or IP packets), network connections, or other granularities apparent to anyone of ordinary skill in the art” and [0074], “Any of the aforementioned policies may also be extended to have multiple or variable rate limits, such as rate limits that vary based on earlier data usage or traffic activity. For example, an app-based policy may allow multiple bitrate levels that decrease as an app's data consumption increases, such as to allow apps with lower data consumption to operate at a higher (or even unbounded) bitrate while limiting higher bandwidth apps as they exceed one or more thresholds”).
However, Chow does not explicitly disclose that the determination of the portion of the game is based at least in part on a save file of the player associated with the game.
Nevertheless, WONG teaches using a save file of a player associated with a game to identify a portion of the game for future use in case of the players want to continue ([0074], “The players may complete an episode of the game and save it for further streaming or viewing or in some embodiments, the players may suspend an episode of the game in progress and the server system 106 may automatically save the proceedings and identifiers related to the gameplay in the GR for future use in case the players want to continue the same gameplay in the future”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method as disclosed by Chow, to have the save file for determination of the portion of the game to be played, as taught by WONG, in order to provide a good prediction on the portion of the game which in turn will provide a good estimation of the network connection parameters for the BitrateManager to adaptively manage the bitrates. 
Regarding claim 2, the combination of Chow and WONG discloses the computer-implemented method of claim 1, wherein the portion of the game is a first level, first area, or first event in the game (WONG, [0140], “A macro view 1218 allows the player 102 and/or an audience to view the character 1220 situated within a relevant portion of the field of play from a birds-eye perspective. Only the portion of the field of play adjacent to the character 1220 is rendered with clarity. Structural elements like the roof, ceiling or upper floors of a building, for example, that obstruct the view of the character 1220 in a lower floor room are not rendered so that the character can be seen by the player and/or an audience. To be realistic, the support structure 1222 is displayed, but not the roof, ceiling, or upper floors of a building that it supports. Furthermore, areas adjacent to the room that the character 1220 is situated at that are beyond the logical field of view of the character 1212 because of visual barriers 1224 are masked to avoid metagaming”).
Regarding claim 3, the combination of Chow and WONG discloses the computer-implemented method of claim 1, wherein the causing at least the portion of the gameplay of the game to be slowed comprises: slowing an execution rate of the game on the streaming system at least during the gameplay of the portion of the game based at least in part on the current streaming quality and the network connection parameters (Chow, [0015], “Another term for the policy-based rules to control these is “endpoint traffic management,” which may be used to limit the type and frequency of requests that apps can perform”).
Regarding claims 7-10, please refer to the claim rejections of claims 1-3.
Claims 4, 5, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chow, in view of WONG, further in view of CCP VERITAS [Introducing Time Dilation, https://www.eveonline.com/news/view/introducing-time-dilation-tidi, IntroducingTimeDilation.pdf, published on April 22, 2011].
Regarding claim 4, the combination of Chow and WONG discloses the computer-implemented method of claim 1. However, the combination of Chow and WONG does not disclose that the causing at least the portion of the gameplay of the game to be slowed comprises: changing one or more variables of the game in memory during execution of the game to widen a response time window for the player to successfully react to audiovisual prompts. 
Nevertheless, CCP VERITAS teaches in EVE online streaming game to change the game clock in memory during execution of the game so that the response time window for the player to successfully react to audiovisual prompts would in turn be widened (p. 4, “Thankfully we do have a means to throttle load that buys us a lot while leaving the design intact: make time run slower.  A large majority of the load in large engagements is tied to the clock - modules, physics, travel, warpouts, all of these things happen over a time period, so spacing out time will lower their load impact proportionally.  So, the idea here is to slow down the game clock enough to maintain a very small queue of waiting tasklets, then when the load clears, raise time back up to normal as we can handle it.”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method as disclosed by the combination of Chow and WONG, to have the game clock changed in memory during execution of the game, as taught by CCP VERITAS, in order to accommodate the players with slower network connection for them to successfully make inputs to the game for a fair play. 
Regarding claim 5, the combination of Chow, WONG and CCP VERITAS discloses the computer-implemented method of claim 4, wherein the network connection parameters include an end-to-end latency (Chow, [0072], “An app-based policy also may be based on how or when an app runs, such as allowing higher bitrates when the app is visible to the user (e.g., running in the foreground as opposed to the background), or enforcing lower bitrates for low priority apps when a higher priority app is running” --- According to https://bradhedlund.com/2008/12/19/how-to-calculate-tcp-throughput-for-long-distance-links/, How to Calculate TCP throughput for long distance WAN links _ Brad Hedlund.pdf, getting network connection parameters such as bitrate is equivalent to getting an end-to-end latency, since given TCP window size in bits, bitrate and end-to-end latency can be converted to each other using formula TCP-Window-Size-in-bits / Latency-in-seconds = Bits-per-second-throughput).
Regarding claims 11-13, please refer to the claim rejections of claims 4 and 5.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chow, in view of WONG, further in view of Maisenbacher [US20160192035].
Regarding claim 6, the combination of Chow and WONG discloses the computer-implemented method of claim 1. However, the combination of Chow and WONG does not disclose the method further comprising: receiving a player input during gameplay of the game; determining a latency for the client device including a transmission latency between the client device and the streaming system and an input device latency of an input device of the player; determining a difference between an input processing delay for the game and the latency for the client device; and scheduling processing of the player input based on the difference.
Nevertheless, Maisenbacher teaches in a like invention, to calculate the difference between an input processing delay for the game and the latency for the client device, and schedule the processing of the player input based on the difference ([0040], “ Latency is introduced into the feedback response system 200 due to the time required for an input user command to be transmitted from the user interface 216 to a communicatively-coupled video services receiver (e.g., a set-top box), the time required for execution of the input user command at the video services receiver, the time required for the output of the video services receiver to change to reflect the newly-requested content, the time required for the content input module 212 to access the newly-requested content, and the time required to transmit the newly-requested content to the audio/video content viewing device 204 for viewing by a user. Further, when the user command requests a second set of audio/video content for viewing in place of a first set of audio/video content currently being viewed, additional latency is introduced due to the time required to empty a video content buffer of the first set of audio/video content, and to re-fill the video content buffer with the newly-requested set of audio/video content. The requested set of audio/video content becomes available for viewing once the buffer has been refilled. Due to this latency (and the resultant appearance of non-responsiveness to the user command), the content input module 212 is configured to retrieve, and the wireless communication module 214 is configured to transmit for display, a single still-image video frame or screen-capture, prior to availability of the newly-requested content for transmission and display”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method as disclosed by the combination of Chow and WONG, to have the scheduling processing of the player input based on the difference between an input processing delay for the game and the latency for the client device, as taught by Maisenbacher, in order to compensate the delay and the latency which would cause any interruption of the game display. 
Regarding claim 14, please refer to the claim rejection of claim 6.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. [US20160072716], hereinafter Chow, in view of Jia et al. [US20210184943], hereinafter Jia.
Regarding claim 15, Chow discloses one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause one or more processors to: receive, from a client device, a selection of a game to be played via a streaming system ([0071], “A policy to implement different bitrates for different apps may include a list of bitrates per app or app categories, where an app category may be any grouping of apps, such as by functionality (e.g., video, social, email, gaming, navigation, etc.), by vendor or by some other category (e.g., work vs personal)”); 
determine network connection parameters based at least in part on the game ([0072], “An app-based policy also may be based on how or when an app runs, such as allowing higher bitrates when the app is visible to the user (e.g., running in the foreground as opposed to the background), or enforcing lower bitrates for low priority apps when a higher priority app is running”); 
determine a current streaming quality of a network connection of the client device ([0084], “ThrottlingHandler 333 may consult with BitrateManager 340 at step 415 to determine the appropriate bitrate limit to apply, such as based on policies associated with the app, the network type, or the type of data being requested”); 
determine the current streaming quality does not meet the network connection parameters; and based on the determination that the current streaming quality does not meet the network connection parameters, cause alternative content for the player to play ([0017], “the bitrate control determines how quickly data is being delivered to the app requesting it. For example, this may apply to “adaptive bit rate streams,” where the app has a choice of multiple sizes of an item to request (e.g., the same video at multiple resolutions) and slowing down the pace will cause the app to choose the smaller sized version (thus using less bandwidth)”).
However, Chow does not disclose a prompt regarding alternative content for the player to play to be displayed to a player associated with the client device.
Nevertheless, Jia teaches in a like invention, displaying a prompt regarding alternative content for the player to play to a player associated with the client device ([0117], “the UE device 1102 can be provided a prompt to switch to a different or alternate mode, at 1130. For example, the different or alternate mode can be a different endpoint or a lower but stable QoS with guidance”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more non-transitory computer-readable media storing computer-executable instructions as disclosed by Chow, to have the prompt regarding alternative content for the player to play to be displayed to a player associated with the client device, as taught by Jia, in order to notify the player about the network quality issue and let the player to make choice on how to proceed.
Regarding claim 16, the combination of Chow and Jia discloses the one or more non-transitory computer-readable media of claim 15, wherein the computer-executable instructions further cause the one or more processors to: determine a portion of the game associated with the player; and wherein to determine the network connection parameters based at least in part on the game, the computer-executable instructions further cause the one or more processors to determine the network connection parameters based at least in part on the portion of the game associated with the player (Chow, [0072], “An app-based policy also may be based on how or when an app runs, such as allowing higher bitrates when the app is visible to the user (e.g., running in the foreground as opposed to the background), or enforcing lower bitrates for low priority apps when a higher priority app is running”).
Regarding claim 17, the combination of Chow and Jia discloses the one or more non-transitory computer-readable media of claim 16, wherein the portion of the game is a first level, first area, or first event in the game associated with a first mode of play of the game (Chow, [0072], “An app-based policy also may be based on how or when an app runs, such as allowing higher bitrates when the app is visible to the user (e.g., running in the foreground as opposed to the background), or enforcing lower bitrates for low priority apps when a higher priority app is running”).
Regarding claim 18, the combination of Chow and Jia discloses the one or more non-transitory computer-readable media of claim 17, wherein the alternative content is one or more of: a second mode of play of the game; a second level, second area, or second event in the game; or a different game or portion of the different game (Jia, [0117], “the UE device 1102 can be provided a prompt to switch to a different or alternate mode, at 1130. For example, the different or alternate mode can be a different endpoint or a lower but stable QoS with guidance”).
Regarding claim 19, the combination of Chow and Jia discloses the one or more non-transitory computer-readable media of claim 15, wherein the computer-executable instructions further cause the one or more processors to determine the alternative content for the player to play based at least in part on the current streaming quality meeting second network connection parameters associated with the alternative content  (Jia, [0117], “the UE device 1102 can be provided a prompt to switch to a different or alternate mode, at 1130. For example, the different or alternate mode can be a different endpoint or a lower but stable QoS with guidance”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chow, in view of Jia, further in view of Maisenbacher.
Regarding claim 20, the combination of Chow and Jia discloses the one or more non-transitory computer-readable media of claim 15. However, he combination of Chow and Jia does not disclose wherein the computer-executable instructions further cause the one or more processors to: receive a player input during gameplay of the game; and delay processing of the player input based on a time elapsed since the player entered the player input and an input processing delay for the game.
Nevertheless, Maisenbacher teaches in a like invention, to delay processing of the player input based on a time elapsed since the player entered the player input and an input processing delay for the game ([0040], “ Latency is introduced into the feedback response system 200 due to the time required for an input user command to be transmitted from the user interface 216 to a communicatively-coupled video services receiver (e.g., a set-top box), the time required for execution of the input user command at the video services receiver, the time required for the output of the video services receiver to change to reflect the newly-requested content, the time required for the content input module 212 to access the newly-requested content, and the time required to transmit the newly-requested content to the audio/video content viewing device 204 for viewing by a user. Further, when the user command requests a second set of audio/video content for viewing in place of a first set of audio/video content currently being viewed, additional latency is introduced due to the time required to empty a video content buffer of the first set of audio/video content, and to re-fill the video content buffer with the newly-requested set of audio/video content. The requested set of audio/video content becomes available for viewing once the buffer has been refilled. Due to this latency (and the resultant appearance of non-responsiveness to the user command), the content input module 212 is configured to retrieve, and the wireless communication module 214 is configured to transmit for display, a single still-image video frame or screen-capture, prior to availability of the newly-requested content for transmission and display”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more non-transitory computer-readable media storing computer-executable instructions as disclosed by the combination of Chow and Jia, to have the delay processing of the player input based on a time elapsed since the player entered the player input and an input processing delay for the game, as taught by Maisenbacher, in order to compensate the delay and the latency which would cause any interruption of the game display. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715